Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 September 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang Hun-Kwon, et al. (US 2007/0036158 A1) (hereinafter Kwang), further in view of Rajagopalan et al. (US 10,356,142 B1) (hereinafter Raj).

Regarding Claim 1, Kwang discloses a video display apparatus [Fig. 4; 0039-42: Media sink devices that receives and displays media data] comprising: 
a communicator which receives a video stream from a tuner apparatus; [Figs. 4, 6; 0039-42, 0067, 0079: media sink device may connect to a variety of sources, including HDMI inputs and antenna inputs (i.e., a tuner)]
a display which displays a video based on the video stream; [0039: media sink device receives media data from a source and displays the received media data on an external device]
a high-definition multimedia interface (HDMI) (registered trademark) connector connected to a source apparatus via an HDMI (registered trademark) cable; [Fig. 4; 0024, 0039-42, 0058-60: Media sink may have multiple HDMI interfaces for connecting to media source devices via an HDMI cable] and 
a changer which changes a signal output to the source apparatus from a hot plug detect (HPD) terminal to a level Hi when the changer receives a connection signal for communicating with the source apparatus via the HDMI (registered trademark) cable, the HPD terminal being included in the HDMI (registered trademark) connector, [Figs. 4, 6; 0045-49, 0054: when a media source device is connected to a media sink device via the HDMI interface, the Media signal outputs a HPD signal ‘High” level to indicate that the media sink is able to receive the media from the source device] and 
changes the signal output from the HPD terminal to the source apparatus to a level Lo when the signal output from the HPD terminal to the source apparatus is at the level Hi and the video based on the video stream is displayed on the display. [Figs. 4, 6; 0063-69, 0078-79, 0083-90: where a media sink device with multiple such inputs will determine which mode of input is currently selected and active (e.g., an antenna mode) and control the inactive/unselected HDMI inputs to be HPD “low level” from a “high level”]
Kwang fails to explicitly disclose a wireless communicator which receives a video stream from a tuner apparatus via wireless communication. (Emphasis on the particular elements of the limitations not explicitly disclosed by Kwang)
	Raj, in analogous art, teaches a wireless communicator which receives a video stream from a tuner apparatus via wireless communication. [Figs. 2-4; col. 9, lines 35-45; col. 10, line 59 – col. 11, line 20; col. 16, line 15 – col. 17, line 20; col. 18, lines 47-56; col. 19, lines 20-64: media streaming device 102, which may be a module/component/subsystem of display device 106, may wirelessly receive and stream media from other computing devices (e.g., user devices 110 in Fig. 4), where such computing devices may comprise gateways, access points, relays, routers, and/or base stations, etc. (i.e., tuner apparatuses that wirelessly provide video streams to the communicator of the display device)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Kwang with the teachings of Raj to specify a [Raj – col. 2, lines 5-21; col. 10, line 59 – col. 11, line 20; col. 16, lines 15-67]

Regarding Claim 3, Kwang discloses a method of controlling a video display apparatus connected to a source apparatus via a high-definition multimedia interface (HDMI) (registered trademark) cable, [Figs. 4, 6; 0024, 0039-42, 0058-60: Media sink devices that receives and displays media data from Media sources that may be connected via HDMI interfaces via HDMI cables] the method comprising: 
receiving a video stream from a tuner apparatus; [Figs. 4, 6; 0039-42, 0067, 0079: media sink device may connect to a variety of sources, including HDMI inputs and antenna inputs (i.e., a tuner)]
displaying a video based on the video stream; [0039: media sink device receives media data from a source and displays the received media data on an external device] and 
changing a signal output to the source apparatus from a hot plug detect (HPD) terminal to a level Hi when a connection signal for communicating with the source apparatus is received via the HDMI (registered trademark) cable, the HPD terminal being included in the HDMI (registered trademark) connector, [Figs. 4, 6; 0045-49, 0054: when a media source device is connected to a media sink device via the HDMI interface, the Media signal outputs a HPD signal ‘High” level to indicate that the media sink is able to receive the media from the source device] and 
changing the signal output from the HPD terminal to the source apparatus to a level Lo when the signal output from the HPD terminal to the source apparatus is at the level Hi and the video based on the video stream is displayed. [Figs. 4, 6; 0063-69, 0078-79, 0083-90: where a media sink device with multiple such inputs will determine which mode of input is currently selected and active (e.g., an antenna mode) and control the inactive/unselected HDMI inputs to be HPD “low level” from a “high level”]
Kwang fails to explicitly disclose receiving a video stream from a tuner apparatus via wireless communication. (Emphasis on the particular elements of the limitations not explicitly disclosed by Kwang)
	Raj, in analogous art, teaches receiving a video stream from a tuner apparatus via wireless communication. [Figs. 2-4; col. 9, lines 35-45; col. 10, line 59 – col. 11, line 20; col. 16, line 15 – col. 17, line 20; col. 18, lines 47-56; col. 19, lines 20-64: media streaming device 102, which may be a module/component/subsystem of display device 106, may wirelessly receive and stream media from other computing devices (e.g., user devices 110 in Fig. 4), where such computing devices may comprise gateways, access points, relays, routers, and/or base stations, etc. (i.e., tuner apparatuses that wirelessly provide video streams to the communicator of the display device)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Kwang with the teachings of Raj to specify a [Raj – col. 2, lines 5-21; col. 10, line 59 – col. 11, line 20; col. 16, lines 15-67]

Regarding Claim 4, Kwang and Raj disclose all of the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Kwang and Raj disclose a computer-readable non-transient recording medium on which a program causing a computer to execute the method of controlling a video display apparatus according to claim 3 is recorded. [Kwang – 0068: where the Media Sink 400 includes a controller 404 that may be embodied by hardware or software; Raj – Figs. 2-3; col. 31, line 7 – col. 32, line 41]


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwang and Raj as applied to claim 1 above, and further in view of King et al. (US 2015/0295600 A1) (as provided by the IDS submitted on 02 September 2020, hereinafter King).

Regarding Claim 2, Kwang and Raj disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Kwang and Raj fail to explicitly disclose a determiner which determines whether at least part of a communication bandwidth of communication with the source apparatus 
	King, in analogous art, teaches a determiner which determines whether at least part of a communication bandwidth of communication with the source apparatus via the HDMI (registered trademark) cable overlaps a communication bandwidth of the video stream received from the tuner apparatus, wherein the changer changes the signal output from the HPD terminal to the source apparatus to the level Lo when the signal output from the HPD terminal to the source apparatus is at the level Hi and the determiner determines that the at least part of the communication bandwidth of the communication with the source apparatus via the HDMI (registered trademark) cable overlaps the communication bandwidth of the video stream. [Figs. 1-3; 0012-13, 0022, 0027: computing devices that possess both wireless and wireline receivers (such as the display devices of Kwang and Raj above) may determine if the wireless receiver (e.g., the streaming wireless input of Kwang and Raj) is receiving data, and accordingly decide to suspend the wireline receiver based on determining whether or not the frequency bands of the wireless and wirelines receivers would overlap (where Kwang has already taught that HDMI inputs are set to a low level when not active)]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Kwang and Raj with the teachings of King to suspend the HDMI input if it is determined that the bandwidth of communication through the HDMI interface overlaps with the wirelessly received video stream as it is understood that many computing devices may receive data through a plurality of different communication methods that may overlap in frequency, and suspending wireline receivers while a device is utilizing a wireless receiver may help mitigate against any potential signal interference. [King – 0003, 0019-22]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J KIM/Primary Examiner, Art Unit 2421